DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.  Claims 1-2 and 5 have been amended. Claims 1-2 and 5-8 are pending and examined below.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent No. 5,628,157) in view of Bogden et al. (U.S. Patent 5,057,647) and Naka et al. (U.S. Patent No. 4,996,804).
Regarding claim 1, Chen discloses a floor system (Figs. 1-6) positionable on a floor surface, said system comprising a plurality of base units (1) positionable in spaced relation to one another on said floor surface thereby defining a plurality of channels (approximate 4) therebetween, each said base unit comprising a base plate supported in spaced relation above said floor surface on a plurality of support elements (14/15); a plurality of channel covers (5) positioned overlying said plurality of channels, said 
 at least one feed module (approximate 6, Fig. 6) positioned in at least one of said channels, said at least one feed module comprising a cable (“wires”) connectable to a source of electrical power (generator); but does not necessarily disclose the feed module positioned beneath at least one of the channel covers or the cables comprising contacts or a container beneath the least one channel cover and enclosing the set of contacts or an under plate underlying at least one of said base plates, said under plate being larger than said at least one base plate, an electrically insulating substrate positioned between said under plate and said at least one base plate.  However, Bogden et al. teaches that it is known to have a floor system (Figs.  1 and 12) having a feed module (20, 21, 27, 30, 32, 39; Fig. 12) located within a channel of a flooring system (Fig. 12), having a cables (21) with a first set of contacts (27) electrically connected and a second set of contacts (32) electrically connected to the first set of contacts enclosed within a container (20) sized to fit within the channel and is located beneath at least one channel cover (23).  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to have modified a floor system as disclosed by Chen with a feed module placed beneath at least one channel cover as taught by Bogden et al. to have an electrical system distributed within floor channels to provide accessible power within a useable space.  In regard to an under plate and an electrically insulating substrate positioned between the under plate the at least one base plate, Naka et al. teaches that it is known to have a floor system (Figs. 1-
Regarding claim 2, Chen discloses a floor system (Figs. 1-6) positionable on a floor surface, said system comprising a plurality of base units (1) positionable in spaced relation to one another on said floor surface thereby defining a plurality of channels (approximate 4) therebetween, each said base unit comprising a base plate supported in spaced relation above said floor surface on a plurality of support elements (14/15); a plurality of channel covers (5) positioned overlying said plurality of channels, said channel covers being supported by adjacent ones of said base units; and a plurality of corner covers (3) overlying a space formed where at least two of said channels intersect one another, said corner covers being supported by adjacent ones of said base units; but does not specifically disclose at least one bus bar comprising at least two elongate electrical conductors or a set of contacts electrically connected to the elongate electrical conductors positioned in at least one of the channels beneath at least one of the channel covers or an under plate underlying at least one of said base plates, said under plate being larger than said at least one base plate, an electrically insulating substrate positioned between said under plate and said at least one base plate.  However, Bogden et al. teaches that it is known to have a floor system (Figs.  1, 5 and 12) having .

Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (U.S. Patent No. 5,628,157) in view of Power et al. (U.S. Publication No. 2004/0222896) and Naka et al. (U.S. Patent No. 4,996,804).
Regarding claims 5-8, Chen discloses a floor system (Figs. 1-6) positionable on a floor surface, said system comprising a plurality of base units (1) positionable in spaced .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-2 and 5-8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J BUCKLE JR whose telephone number is (571)270-3739.  The examiner can normally be reached on Monday-Thursday, 8:00 am to 6:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES J BUCKLE JR/Examiner, Art Unit 3633